Appeal by defendant from a judgment of the County Court, Nassau County (Lawrence, J.), rendered March 4,1983, convicting him of kidnapping in the second degree and attempted robbery in the second degree, upon a plea of guilty, and imposing sentence. 11 Judgment affirmed. 11 The issue of the adequacy of defendant’s plea allocution is raised for the first time on this appeal and has therefore not been preserved for our review (People v Pellegrino, 60 NY2d 636). Under the circumstances of this case, the interest of justice does not impel reversal (cf. People v McKenzie, 88 AD2d 646). Thompson, J. P., Weinstein, Brown and Eiber, JJ., concur.